     Case 4:20-cr-06002-SAB    ECF No. 296   filed 04/16/21   PageID.1336 Page 1 of 2

                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON
 1
                                                                Apr 16, 2021
 2
                                                                    SEAN F. MCAVOY, CLERK

 3
 4
 5                       UNITED STATES DISTRICT COURT
 6                     EASTERN DISTRICT OF WASHINGTON
 7
 8 UNITED STATES OF AMERICA,                     NO. 4:20-CR-06002-SAB-4
 9                            Plaintiff,
10        v.                                     ORDER GRANTING MOTION
11 JOHHNY MANUEL SAVALA,                         TO CONTINUE SENTENCING
12                            Defendant.
13
14        Before the Court is Defendant’s Motion for An Order Continuing the
15 Sentencing Hearing, ECF No. 294, and related Motion to Expedite. ECF No. 295.
16 These motions were heard without oral argument. Defendant is represented by
17 Adam Pechtel. The United States is represented by Stephanie Van Marter.
18        Defendant Salva asks that his sentencing hearing be continued to allow him
19 time to clear up two outstanding detainers from Grant County Superior Court. He
20 indicates he also needs additional time to review the Draft PSIR, consider and file
21 objections, and gather other materials for use at the sentencing hearing. Good
22 cause exists to grant the motion.
23        Accordingly, IT IS HEREBY ORDERED:
24        1.    Defendant’s Motion for An Order Continuing the Sentencing Hearing,
25 ECF No. 294, is GRANTED.
26        2.    Defendant’s Motion to Expedite, ECF No. 295, is GRANTED.
27        3.    The sentencing hearing set for May 5, 2021 is continued to August
28 11, 2021, at 10:00 a.m., in Yakima, Washington.

      ORDER GRANTING MOTION TO CONTINUE SENTENCING ~ 1
     Case 4:20-cr-06002-SAB   ECF No. 296   filed 04/16/21   PageID.1337 Page 2 of 2



1        4.    The deadlines set forth in ECF No. 240 are adjusted according to the
2 new sentencing hearing date.
3        IT IS SO ORDERED. The District Court Executive is hereby directed to
4 enter this Order and furnish copies to counsel.
5        DATED this 16th day of April 2021.
6
7
8
9
10
                                  Stanley A. Bastian
11                        Chief United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      ORDER GRANTING MOTION TO CONTINUE SENTENCING ~ 2
